DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 4-8 have been canceled. Claims 1-4 are pending and under consideration. 
Applicant's arguments filed 5-12-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The first line of the specification has been updated to indicate 15294179, filed 10-14-16, is now US Patent 10323280. 
Claim interpretation
The calculation for GEBV was well-known in the art as described by Meuwissen (2001, Genetics, Vol. 157, 1819-1829) and Hayes (J. Dairy Sci., 2009, Vol. 92, pg 433-443). 
The calculation for GPTA was well-known in the art as described by Weinel (Proceedings of 9th WCGALP, 2010). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method of increasing genetic merit of production dairy animals comprising extracting DNA from gestating fetuses, wherein the fetuses are selection candidates in a breeding program. genotyping the DNA to obtain genotypes for the fetuses; determining genomic estimated breeding values (GEBVs) or genomic predicted transmitting abilities (GPTAs) using the obtained genotypes; of genotyped fetuses for the production of artificial insemination sires, wherein the first group is selected based on the obtained genotypes; of genotyped fetuses for use as oocyte donors, wherein the second group is selected based on the obtained genotypes; harvesting oocytes from the selected second group; fertilizing the oocytes in vitro such that embryos are obtained; and transferring the 
The “selecting” steps of claim 1 do not require selecting fetuses with increased genetic merit. The final step requires obtaining an embryo from the male and female fetuses selected but does not require obtaining an animal with increased genetic merit. The phrase “method of increasing genetic merit of production dairy animals” in the preamble is an intended use and does not necessarily have to occur. The fertilizing step requires using oocytes from “selected” females; however, they are simply fertilized (not necessarily using the “selected” males). Accordingly, the universe of fetuses and embryos used and obtained in the genotyping, selecting, fertilizing, and transferring steps in claim 1 is immense.
Claim 1 encompasses using cellular, genomic or mitochondrial DNA to obtain genotypes and “genotyping” using pooled DNA from all the fetuses or from each fetus based on any “one or more traits, including but not limited to the following: protein; feed efficiency; dairy form; feet and legs composite; somatic cell score; daughter calving ease; fat; udder composite; productive life; fertility index; and daughter stillbirth. In certain embodiments of the invention, feed efficiency is equal to dollar value of milk produced less feed costs for extra milk and less extra maintenance costs. In further embodiments, the fertility index is a function of heifer conception rate, cow conception rate and daughter pregnancy rate” (pg 3-4) or any other trait. The plain meaning of 
Pg 43 describes selecting parents having higher genetic merit and provides a calculation for the heritability of a trait without teaching the algorithm for using GEBVs or GPTAs of a plurality of traits in the GTPI to determine “increased genetic merit” and to select a male or female fetus of interest. 
Pg 44 teaches: “in order to maximize genetic progress, one should rank all tested animals based on the GEBV, for example, and then select the minimum number of top males and females required to maintain the line, breed and/or herd size and to avoid inbreeding problems. This ensures that the average GEBV of selected animals is substantially higher than the average GEBV of all animals tested. In particular through the use of artificial insemination (AI), one needs to select fewer males than females and the selection intensity for males is higher than for females”. 
The specification teaches obtaining genomic DNA from fetuses (pg 49-50), analyzing whole-genome DNA of each fetus using SNP chips specific for traits found in dairy cattle (pg 50, end of step 4). 

The specification lacks written description for extracting any DNA other than genomic DNA, genotyping the DNA or determining GEBVs using any means other than SNPs array or chips based on the traits in the GTPI relating to dairy animals. The specification does not correlate the “Genomic Total Performance Index” (pg 3, last para) to any other index or provide any means of genotyping or determining GEBVs using any means other than SNPs array or chips based on the traits in the dairy-related GTP Index. In other words, the specification is limited to isolating genomic DNA from each fetus, genotyping the whole-genome of each fetus for each trait in the GTPI using SNP chips/arrays relating to dairy traits, using the genotyping data to calculate the GEBVs for the traits, and calculating the GTPI score for each fetus. The specification does not correlate extracting whole-genome DNA to intercellular DNA or mitochondrial DNA. The specification does not correlate genotyping each fetus for each trait in the GTPI to genotyping any gene as broadly encompassed by claim 1. The specification does not correlate genotyping using SNP chips to whole-genome sequencing or allele identification as broadly encompassed by claim 1. The specification does not correlate genotyping individuals to monitoring the genetic progress of a pooled population of DNA. 

Furthermore, applicants fail to provide adequate written description for the combination of breeding goal, GEBV/GPTA traits, GEBV/GPTA calculation parameters, GEBV/GPTA limits, the means of calculating GTPI scores, economic values, or heritability values required to increase the genetic merit of a female or male individual or population. The specification describes calculating the GEBVs for each trait and obtaining a GTPI score for each fetus without teaching the traits used for calculating the GEBVs or GTPI score or the breeding goal, economic values, heritability values, or limits required to obtain individuals with increased genetic merit. In fact, the claim do not require “selecting” fetuses based on GEBVs or GPTAs or GTPI scores. Similarly, despite the preamble which requires “increasing genetic merit of production dairy animals”, the claim does not require “selecting” a fetus or animal with improved trait(s). These elements should be tied together and logically flow from one step to the other in claim 1. 
However, the specification does not provide adequate written description for how to use genotyping data from SNP chips or arrays relating to dairy animals to calculate GEBVs or GPTAs of individuals using traits associated with dairy animals or how to calculate the GTPI score using the GEBVs obtained. This is essential to the invention and lacks written description. Specifically, the specification fails to adequately describe 
Example 4 (pg 57) shows “assumed parameters” and “outcome” of 17244 animals tested through amniocentesis without disclosing the breeding goals or the traits used to calculate the GTPI score and without calculating GEBVs/GPTAs. Example 4 does not disclose the economic values, heritability values, or limits required to obtain individuals with increased genetic merit. The last para on pg 57 (Example 4) states “Figure 1 shows the range over the distribution of breeding values across all selection candidates. The animals for the breeding program constitute the top 1% of selection candidates in terms of EBV, while those for the embryo program make up the next 29% of selection candidates in terms of EBV. This leads to two truncation points of the distribution. The first one defines the lower bound for the EP animals (2,640.15) and the second, the upper EP and lower BP bound (2,780.74). The resulting average EBVs in the two selection groups are 2,684.76 and 2,806.12 for the EP and BP group, respectively.” However, the numbers are meaningless without knowing the traits being looked at, the GEBVs or GTPI score, the breeding goal, economic values, heritability values, limits, or how to calculate the GTPI score required to obtain fetuses with increased genetic merit. 
Accordingly, the specification lacks written description for using the method to increase genetic merit. 
The specification mentions genetic progress of a herd per year (pg 43) without providing an algorithm for select a pooled population of males or females that have main trends in the advance of genomic selection are the improvement of the accuracy of breeding value estimations by pooling the reference populations”; pg 323, “increasing the accuracy of the breeding value estimations by pooling reference populations”; pg 321, col. 2, 1st and 2nd para; pg 325, “Time points for the evaluation of animal breeding values in genomic selection and traditional progeny testing”). The specification does not correlate individual fetus genotyping and selection to population genotyping and selection as broadly encompassed by claim 1. 
Regarding GPTA, the specification teaches GPTA can only be determined using GEBV data (pg 22, last 6 lines); however, the claims are not so limited. Therefore, claiming the use of GEBVs or GPTAs in the alternative does not have support. 
It is also noted that the final fertilization does not require the embryo survives to become a production dairy animal as required in the preamble or that the embryo (or animal) has any increased genetic merit. 
The concept of “selecting a first group comprising the top 1% of the selection candidates in terms of GEBVs or GPTAs” in claim 2 lacks written description for reasons set forth above. First, the GEBVs or GPTAs for each trait in each fetus must be determined in context of a plurality or all of the traits in the GTPI. Second, the 
 
Claims 1-3 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is indefinite because the breeding goal and traits being assessed by genotyping and the means by which they are genotyped are unclear. It is unclear whether the phrase “genotyping the DNA to obtain genotypes for the fetuses” in claim 1 is limited to genotyping one gene in an “index” related to dairy animals (e.g. GTPI) in each fetus, a plurality of genes in an index, all genes in an index, or any gene or genes of any kind. Claim 1 is also indefinite because the breeding goal is not set forth, i.e. it is unclear whether the individual fetuses or a herd is being assessed for genetic merit via genotyping. It is unclear whether female reproductivity vs male reproductivity vs health vs milk production vs etc. is being genotyped, the one or more traits being looked at for each breeding goal. It is unclear how to use that any genotyping data to determine the threshold of GEBVs, GPTAs, GTPI, or “genetic merit” required for any specific breeding goals. In other words, the genotyping and determining steps are indefinite because the breeding goal and traits being assessed by genotyping and the means by which they are genotyped are unclear, because they fail to logically flow, because they fail to have 
Likewise, the selecting steps are indefinite because they also fail to logically flow or have a nexus with each other or the preamble. The phrase “of increasing genetic merit of production dairy animals” in the preamble is an intended use and does not necessarily have to occur. The selecting steps of the claim do not require selecting fetuses with increased genetic merit. The final step requires obtaining an embryo from the fetuses but does not require it has increased genetic merit. It is unclear whether the selecting steps are limited to selecting based on the GEBVs and GPTAs or if they encompass any means of selection. If the selection steps are based on the GEBVs, GPTAs, or a GTPI score, it is unclear how to use that any genotyping data to determine the threshold of GEBVs, GPTAs, GTPI, or “genetic merit” required for any specific breeding goals. The claim does not set forth the breeding goal for selection, i.e. it is unclear whether the individual fetuses or a herd is being assessed for genetic merit via genotyping. It is unclear whether female reproductivity vs male reproductivity vs health vs milk production vs etc. is being selected and which trait(s) is being looked at for each breeding goal. Accordingly, those of skill would not be able to determine when their calculations were infringing on the claim. 
Response to arguments
Applicants argue the amendment in view of Example 4 clarifies the claim. Applicants’ argument is not persuasive for reasons set forth above. 

Claim Rejections - 35 USC § 102
1 remains rejected under 35 U.S.C. 102a1 as being anticipated by Yudin (Russian J. Genetics, 2016, Vol. 6, No. 3, pg 321-329).
The preamble of claim 1 requires “increasing genetic merit of production selection dairy animals” and the first step requires “extracting DNA from gestating fetuses wherein the fetuses are selection candidates in a breeding program”. The preamble is an intended use and does not necessarily have to occur. The phrase “selection candidates in a breeding program” encompasses any fetus being tested for any reason. 
Yudin taught extracting genomic DNA from gestating fetuses (pg 323-324; “Using reproductive technologies in dairy cattle genomic selection”; pg 325 “Repeated IVF procedures…”) which is equivalent to the first step. 
The DNA for each fetus was genotyped using an array of SNPs with chips (pg 326, “Using embryo genotyping in breeding”) which is equivalent to the genotyping step. 
The GEBVs were determined (pg 322, “Increasing the accuracy of the breeding value estimations”) which is equivalent to the determining step. 
The males and females are selected for breeding (pg 326, “using embryo genotyping in breeding”) which is equivalent to the selecting steps. 
Oocytes are harvested (pg 324 “Ovum pick-up…”) and used for fertilization which is equivalent to the harvesting and fertilizing steps. 
Accordingly, Yudin taught all the limitations of claim 1. 
Response to arguments
Applicants argue Yudin did not teach isolating DNA from a gestating fetus. Applicants’ argument is not persuasive. Any viable embryo is a gestating fetus; 

Double Patenting
The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10323280 and the provisional rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/487244 and 16/195552 have been withdrawn in view of the terminal disclaimer filed 5-12-21. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632